          Case 2:18-cv-01381-RFB-BNW Document 118 Filed 09/08/20 Page 1 of 2



 1    Andrew Williams, Esq.
      CA bar #: 310526 – pro hac vice admit
 2    The Williams Law Group
      6273 Sunset Drive
 3    Suite D3
      South Miami, Florida 33143
 4    Telephone: (253) 970-1683
      Email:     Andrew@TheWilliamsLG.com
 5
      David Lee Phillips, Esq.
 6    NV bar #: 538 – local counsel
      700 S. 4th Street
 7    Las Vegas, NV 89101
      Telephone: (702) 595-9097
 8    Email:      DavidLeePhillips@aol.com
 9    Attorneys for Plaintiff, Steven Johnson
10                                   UNITED STATES DISTRICT COURT
11                                           DISTRICT OF NEVADA
12

13   STEVE JOHNSON                          )               Case No.: 2:18-cv-01381-RFB-BNW
                                            )
14                  Plaintiff,              )               STIPULATION AND [ORDER] TO EXTEND
                       v.                   )               TIME FOR PLAINTIFF’S RESPONSE TO
15                                          )
                                                            DEFENDANTS HILV FEE, LLC AND NAV-
     HILV FEE, LLC; NAV-115 E. TROPICANA,)                  115 E. TROPICANA LLC’S MOTION FOR
16   LLC; LAS VEGAS METROPOLITAN POLICE)
     DEPARTMENT;             LAS       VEGAS)               SUMMARY JUDGMENT [DE 115]
17   METROPOLITAN POLICE OFFICER A; LAS))
     VEGAS METROPOLITAN POLICE OFFICER B;)                  (FIRST REQUEST)
18   LAS VEGAS METROPOLITAN POLICE)
     OFFICER C; LAS VEGAS METROPOLITAN)
19   POLICE    OFFICER       D;  LAS   VEGAS)
     METROPOLITAN POLICE OFFICER E; LAS)
20   VEGAS METROPOLITAN POLICE OFFICER F;)
     LAS VEGAS METROPOLITAN POLICE)
21   OFFICER G        and DOES 9 to 50      )
                                            )
22           Defendants.                    )
                                            )
23

24          Plaintiff, STEVE JOHNSON (“Johnson” or “Plaintiff”), by and through counsel Andrew Williams
25
     of the law firm The Williams Group, and Defendants HILV Fee LLC and NAV-115 E. Tropicana, LLC
26
     (“Defendants”) by and through counsel, Christopher A. Lund of the law firm Tyson & Mendes LLP
27
     (collectively the “Parties”), hereby stipulate and agree as follows:
28


                                              REPLY MEMORANDUM - 1
          Case 2:18-cv-01381-RFB-BNW Document 118 Filed 09/08/20 Page 2 of 2



 1          Defendants filed a Motion for Summary Judgment with various exhibits (the “MSJ”) on August
 2
     14, 2020 [DE 115].
 3
            The last day for Plaintiff to file a response to the MSJ is September 4, 2020. Subject to the approval
 4
     of this Court, the Parties agree that Plaintiff shall have up to and including the 11th day of September 2020
 5

 6   to file a Response to the MSJ.

 7          The Parties respectfully submit that good cause exists for such extension, and that this request is

 8   not brought for any improper purpose or for purposes of delay.
 9

10    DATED this 4th day of September 2020.              DATED this 4th day of September 2020.

11    THE WILLIAMS LAW GROUP                             TYSON & MENDES LLP
12

13                                                        /s/ Chris Lund
      ANDREW WILLIAMS                                    THOMAS E. MCGRATH
14    California Bar No. 310526                          Nevada Bar No. 7086
      6273 Sunset Drive, Suite D3                        CHRISTOPHER A. LUND
15    South Miami, Florida 33143                         Nevada Bar No. 12435
                                                         3960 Howard Hughes Parkway, Suite 600
16    DAVID LEE PHILLIPS                                 Las Vegas, Nevada 89169
17    Nevada Bar No. 538                                 Attorneys for Defendants HILV Fee LLC,
      700 South 4th Street                               and NAV-115 E. Tropicana, LLC
18    Las Vegas, Nevada 89101

19    Attorneys for Plaintiff Steven Johnson
20

21
            IT IS SO ORDERED.
22

23                      8th
            Dated this ______ day of September 2020.
24                                                     ________________________________
                                                       RICHARD F. BOULWARE, II
25
                                                       UNITED STATES DISTRICT JUDGE
26                                                 UNITED STATES DISTRICT JUDGE
                                                     DATED this
27

28


                                               REPLY MEMORANDUM - 2
